Citation Nr: 0622749	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  95-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hand or 
wrist disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hand or wrist disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disorder manifested by dizziness/vertigo, claimed as 
residuals of an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in December 2000 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, for additional 
development, to include development letters and examinations.  
The case is again before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  Additional evidence received and veteran 
does not waive RO consideration of this evidence prior to 
Board's review:  In May 2005, the Board received additional 
pertinent evidence pertaining to this case which the veteran 
submitted to the RO and the RO forwarded to the Board.  The 
evidence is pertinent to all issues on appeal in that it 
consists of a VA treatment report showing the veteran's 
complaints of vertigo and a long history of a head injury and 
the medical finding pertain to the right and left arms to 
include the hands and wrists.

The Board attempted to obtain a waiver of the veteran's right 
to RO consideration of this evidence in the first instance.  
In a memorandum dated in May 2005, the veteran's 
representative did not waive initial review of the additional 
evidence by the RO.  Accordingly, the case must be remanded 
for the RO's consideration of this evidence in the first 
instance.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (emphasizing that the 
Board's is "primarily an appellate tribunal" and 
invalidating a regulations because, in conjunction with 
another regulation, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the (AOJ) for initial consideration and without 
having to obtain the appellant's waiver).  

For the reason noted above, the case is remanded to the RO 
for the following:

Consider the new evidence received by the 
RO from the veteran in April 2005 and 
received by the Board in May 2005 in 
readjudicating the issues on appeal.  If 
the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative and provide a reasonable 
amount of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




